Citation Nr: 0628645	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1977, including service in the Republic of Vietnam 
from February to December 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2004, the Board remanded 
the case to the RO for additional development.  The case is 
now before the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's right eye disorder and active 
service.


CONCLUSION OF LAW

A right eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the evidence of record -- service and 
post-service medical records and examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  In January 
2001 and September 2003 requests for information, the VA 
attempted to obtain the veteran's service medical records 
between November 1966 and February 1971.  Additional service 
medical records received included a November 1966 enlistment 
physical and a February 1977 statement of medical condition.  
These records did not document the motor vehicle accidents 
and right eye injuries alleged by the veteran.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  The Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the issue on appeal and 
that VA has satisfied, to the extent possible, the duty to 
assist.  

Further, in compliance with the Board's July 2004 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to the July 2004 VA 
notice letter.  Thus, the Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim, which VA has not sought and notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In July 2004, the veteran was examined 
and the examiner provided the requested etiology opinion.  In 
June 2005, VA readjudicated the appeal and issued a 
supplemental statement of the case (SSOC).  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's July 2004 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in January 2001, 
September 2003, and July 2004 satisfied VA's duty to notify 
under 38 U.S.C. § 5301(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  However, 38 U.S.C.A. § 1154(b) does not 
provide a basis to link etiologically the condition in 
service to the current diagnosed condition.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).

The veteran claims that his right eye disorder occurred or 
was aggravated in military service.  

Service medical records fail to show that the veteran had 
complained of or was treated for any right eye injury during 
active service.  There was no diagnosis of any right eye 
disorder shown in service, in particular, the veteran did not 
report any incidents of injury at a November 1971 optometry 
examination.  Also, the veteran's separation examination 
report documented clinically normal findings and a 20/20 
vision for his right eye.  The veteran's DD Form 214 reflects 
award of the Combat Infantryman's Badge, Purple Heart, and 
the Air Medal, all of which are indicative of combat.  
However, the provisions of 38 U.S.C.A. § 1154(b) does not 
apply in the present case because the veteran did not claim 
that he sustained a right eye disorder while in combat.  In 
sum, the claims file does not contain any evidence in support 
of the veteran's report of right eye injuries during military 
service and his statements alone cannot be accepted as 
truthful by the Board under 38 U.S.C.A. § 1154(b).

Moreover, VA post-service medical records and VA examinations 
fail to provide evidence linking the veteran's right eye 
disorder to his military service.  VA post-service medical 
records do not reflect diagnosis or treatment for the 
veteran's right eye disorder.  Also, the veteran did not 
submit any additional treatment records or information 
relating to his alleged eye surgery in response to the July 
2004 VA letter.  The August 2002 general medical examiner 
found that the veteran's right eye is hypersensitive to light 
and can only see shadows, but did not provide a diagnosis or 
nexus opinion.  After reviewing the veteran's medical 
history, the July 2004 VA optometry examiner diagnosed the 
veteran with light perception acuity of the right eye 
(20/LP).  The VA examiner noted the veteran's report of right 
eye injuries due to motor vehicle accidents during military 
service.  Noting no evidence supports the veteran's report of 
right eye injuries, the VA examiner found the etiology for 
the veteran's reported symptoms to be unknown.  Physical 
examination revealed no optic atrophy and anterior chamber 
reaction in the cornea and the fundus appears normal.  The VA 
examiner opined that there is no etiology determined for the 
veteran's reported symptoms of extreme photophobia and the 
reported motor vehicle accidents are likely unrelated to 
symptoms.  In the absence of competent medical evidence 
linking the veteran's right eye disorder to service, his 
claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his right eye disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for a right eye disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a right eye disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


